ACCEPTED
                                                                                        03-14-00470-CV
                                                                                               3622782
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                  12/30/2014 6:08:44 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK

                       No. 03-14-00470-CV
                        Tr Ct No. C-1-CV-13-008449
                                                                       FILED IN
                                                                3rd COURT OF APPEALS
                      IN THE COURT OF APPEALS                        AUSTIN, TEXAS
                  FOR THE THIRD DISTRICT OF TEXAS               12/30/2014 6:08:44 PM
                                                                    JEFFREY D. KYLE
                                                                         Clerk

                          Jose G. Chavez, appellant
                                     v.
                     Juan Francisco Martinez, appellee


             NOTICE OF DESIGNATION OF ADDITIONAL
                      AND LEAD COUNSEL


TO THE THIRD COURT OF APPEALS:

      Appellee, Juan Francisco Martinez, files this notice of designation of

additional counsel pursuant to Rule 6.1(c) of the Texas Rule of Appellate

Procedure. Timothy A. Hootman will be lead counsel on appeal.

                                      Respectfully submitted,

                                      /s/Timothy A. Hootman
                                      Timothy A. Hootman, SBN 09965450
                                      2402 Pease St
                                      Houston, TX 77003
                                      713.247.9548
                                      713.583.9523 (f)
                                      E-mail: thootman2000@yahoo.com

                                      /s/Bill Malone, Jr.
                                      Bill Malone, Jr., SBN 12877500
                                      8650 Spicewood Springs, No 145-598
                                      Austin, TX 78759
                                      512.346.9600
                                      ATTORNEYS FOR APPELLEE

                                      1
                            CERTIFICATE OF SERVICE

       I hereby certify that, in accordance with Rule 9.5 of the Texas Rules of

Appellate Procedure, I have served the forgoing document upon the following

attorneys by personal mail, commercial delivery service, fax, or electronic service:

              Jose G. Chavez, pro se
              11520 Sweet Basil CT
              Austin, TX 78726
Dated: December 30, 2014.

                                          /s/Timothy A. Hootman
                                          Timothy A. Hootman




                                         2